Citation Nr: 1643839	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  08-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disability to include sleep apnea.

2.  Entitlement to an initial compensable rating for allergic rhinitis and resolved sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was conducted in October 2010, and a transcript of the hearing has been associated with the claims file.  When the Board Member who conducted that hearing retired, the Veteran was offered an opportunity to appear before another Member of the Board.  According to correspondence received in June 2016, the Veteran indicated that he did not desire another hearing.  

The case was previously before the Board and remanded in March 2011 and May 2013.  In a March 2014 decision, the Board granted service connection for degenerative disc disease of the cervical spine and left ankle sprain and remanded the claims for service connection for a sleep disability, a psychiatric disability, and a sinus/respiratory disability.  In an August 2015 rating decision effectuating the Board's grants of service connection, the Agency of Original Jurisdiction (AOJ) evaluated the Veteran's degenerative disc disease of the cervical spine as 10 percent disabling, with an effective date of November 20, 2006, and evaluated the Veteran's left ankle sprain as 30 percent disabling, with an effective date of October 10, 2006.  

In a December 2015 rating decision, the AOJ granted service connection for allergic rhinitis and resolved sinusitis, rated as noncompensable effective September 20, 2006.  The Veteran expressed disagreement with the rating and the AOJ continued the noncompensable rating in a January 2016 rating decision.  As will be discussed, under these circumstances, a statement of the case (SOC) should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In a September 2016 rating decision, the AOJ granted service connection for adjustment disorder with mixed anxiety and depressed mood (claimed as depression) and assigned a 50 percent, rating effective October 7, 2010.  The Veteran has not exercised his right to appeal that decision, and has until September to do so.  That issue is not currently before the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection

Pursuant to the Board's March 2014 remand directives, the Veteran was afforded a VA examination in October 2015 in order to determine the nature and etiology of his sleep apnea.  The October 2015 VA examiner specifically stated that there is little information in the service treatment records regarding sleep problems and that sleep issues are noted in 2002, years after service.  He also noted that the Veteran's wife's letter does not specifically indicate the onset of sleep apnea.  He opined that, based on the evidence, he would be speculating as to whether the Veteran's currently diagnosed sleep apnea is related to his service more than 15 years prior.  However, according to the September 2016 Appellant's Brief, the Veteran maintains his sleep apnea had onset during service.  The Veteran has consistently stated that his respiratory problems began in service.  Specifically, according to his August 2007 statement, the Veteran reported that he developed upper respiratory problems and problems sleeping in service after breathing in volcanic ash.  Thus the opinion is inadequate and an addendum medical opinion must be obtained, with consideration of all of the evidence of record, including the Veteran's lay statements.

The Veteran is competent to report observable symptomatology such as problems with breathing and sleeping.  See Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  To establish service connection, however, there must be evidence of a nexus between the current disability and the combat injury. Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).

Increased rating

In a December 2015 rating decision, the AOJ granted service connection for sinusitis and resolved sinusitis.  In December 2015, the Veteran requested reconsideration of that rating.  A written communication expressing dissatisfaction or disagreement with a rating decision and a desire to contest the result will constitute a notice of disagreement (NOD).  While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review. 38 C.F.R. § 20.201 (2015).  The Veteran's December 2015 request for reconsideration following the December 2015 rating decision awarding service connection and a noncompensable rating for allergic rhinitis and resolved sinusitis constitutes an NOD with the December 2015 rating decision.

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO), must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2015).  Although the AOJ continued the noncompensable rating in a January 2016 rating decision, the AOJ has not sent the Veteran an SOC addressing his appeal.  The Court has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issues addressed by the NOD, the Board should remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board therefore remands the issue regarding an initial compensable rating for allergic rhinitis and resolved sinusitis to the AOJ to issue an SOC.

Finally, while continuously recognized by VA as the Veteran's representative since December 2015, there does not appear to be a current VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in the electronic record in favor of Disabled American Veterans.  In light of the recognition by VA of Disabled American Veterans as the Veteran's representative (as well as their consistent participation in the claims process), the Board concludes that Disabled American Veterans is the Veteran's valid representative and no clarification is necessary in this case.  The Board notes that the October 2010 VA Form 21-22 in the record appoints Veterans of the Foreign Wars of the United Stated as his representative.  However, this form was not acknowledged by that organization and is invalid.  On remand, however, the Veteran (or his representative) is asked to submit an updated VA Form 21-22 in favor of Disabled American Veterans. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran (or his representative) submits an updated VA Form 21-22 in favor of Disabled American Veterans.

2.  Issue to the Veteran and his representative a statement of the case with regard to the issue of an initial compensable rating for allergic rhinitis and resolved sinusitis.  Advise the Veteran and his representative of the time limit in which he may file a substantive appeal as to that issue. 

3.  Forward the claims file to an appropriate VA examiner to obtain an addendum medical opinion as to the etiology of the current sleep apnea.  The examiner must review the claims file and indicate that this was done.

The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury, to include inhaling volcanic ash following the eruption of Mt. Pinatubo.

The examiner should provide a complete rationale for any medical opinion provided.

4.  Readjudicate the claim on appeal, with consideration of all evidence received since the December 2015 supplemental statement of the case.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



